No. 99-40916
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40916
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE ALONSO GARZA-GONZALEZ,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-99-CR-229-1
                       - - - - - - - - - -
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Alonso Garza-Gonzalez (Garza) has requested leave to withdraw as

counsel and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Garza has received a copy of

counsel’s motion and brief but has not filed a response.    Our

independent review of the brief and record discloses no

nonfrivolous issue.   Accordingly counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.